Citation Nr: 1231354	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, entitlement to service connection for a bilateral hearing loss disability.

In March 2011, the Board remanded this appeal for further development in the form of a VA medical examination complete with medical opinion, obtained in August 2011.  In January 2012, the RO issued a rating decision granting, in pertinent part, entitlement to service connection for a left ear hearing loss disability, and issued a Statement of the Case denying entitlement to service connection for a right ear hearing loss disability.  That issue is now before the Board.  Adjudication now may proceed, as the requested development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, a right ear hearing loss disability was incurred during active service.  





CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)
As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Legal Criteria
The Veteran seeks entitlement to service connection for a right ear hearing loss disability, which he claims is due to boiler room noise exposure and explosions while in Vietnam.  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic disabilities of the nervous system such as sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Impaired hearing will be considered to be a disability by VA standards when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, this does not preclude a veteran from obtaining service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service if medical evidence shows that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155   (1993).    

III.  Factual Background & Analysis

The Veteran's DD Form 214 lists his military occupation specialty (MOS) as "fireman," serving aboard the USS Independence.  The Veteran, through his representative in a July 2008 statement, has argued that he was in fact a "boiler tech."

At service entrance in September 1965, the Veteran was administered the Whispered Voice test, scoring 15/15 bilaterally, but did not undergo audiometric testing.  Service treatment records (STRs) are silent for complaints relating to hearing loss.  His hearing converted to ISO-ANSI standards was within normal limits upon audiological examination in August 1967 in preparation for service separation, and his Whispered Voice test score remained 15/15 bilaterally.
In September 2008, the Veteran underwent a VA examination which showed that the Veteran had a bilateral hearing loss disability per VA standards.  The examiner found that it was less likely as not that the Veteran's hearing loss was related to service, as the "separation audiogram indicate[d] normal nearing, right ear and a mild hearing loss in left ear-however hearing loss in left ear is normal for VA adjudication purposes."
In the March 2011 decision, the Board found the September 2008 VA examination inadequate because the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
In August 2011, another VA examination and opinion was obtained, pursuant to the Board's March 2011 remand.  Audiometric testing confirmed bilateral hearing loss, per VA standards.  The examiner found that the Veteran's hearing loss was at least as likely as not related to the Veteran's military service, stating, "An induction audiogram was not performed.  A whisper test was performed.  A whisper test is not a valid test due to lack of intensity and frequency specificity.  A separation audiogram was performed on 8/18/1967 and revealed hearing loss at 4000 and 6000 Hz in the left ear only."

The above evidence establishes that service connection for a right ear hearing loss disability is warranted.  That the Veteran has current disability is not in dispute.  The Board will also concede that the Veteran had in-service noise exposure.  The Board has no reason to question the Veteran's credibility that his correct MOS was as a boiler tech; regardless, noise exposure would be consistent with either the noted fireman MOS or the asserted boiler tech MOS.  

Crucially, the medical evidence establishes a nexus between the Veteran's current disability and in-service event.  While the September 2008 VA examination is inadequate, as explained above, and therefore lacks probative value, the August 2011 VA examination weighs in the Veteran's favor.  The Board notes that this examination is facially ambiguous, as it appears to offer a positive nexus opinion for bilateral hearing loss, but then takes note of the left ear hearing loss at service separation as support for the conclusion.  However, the Board adopts the reading that is most favorable to the Veteran-that the examiner linked hearing loss of both the right and left ears to the Veteran's service.  Additionally, as previously mentioned, the absence of hearing loss at service separation does not automatically bar a Veteran from obtaining service connection for hearing loss, such that the examiner's positive opinion can stand alone without a showing of hearing loss at service separation.

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's right ear hearing loss disability, service connection is warranted and the claim must be granted.  

	
ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


